Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Office action in response to amendment entered 12/21/2020.  Claims 1, 5, 7, 11, 13, and 15 have been amended. Claims 3, 4, 9, 10, 14, and 16 have been canceled.
Response to Arguments
Applicant’s arguments, filed 12/21/2020, with respect to the rejection(s) of claims 5-6 and 11-12 under 35 USC 103 have been fully considered and are persuasive in view of the amendments entered to claims 5 and 11.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuo; Yoshihiro et al. US 20060045381 A1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over TSUNASHIMA; Nobuhiro US 20180121736 in view of Matsuo; Yoshihiro et al.	US 20060045381 A1.
An apparatus for image capturing control (See Tsunashima Fig. 1, Fig. 4, Fig. 7, Fig. 11, Fig. 13), comprising: CN2018100F_2018032US-PA1_ROA1Inventor Ming WANGAttorney Docket No.: 128000-8041.US00 Appl. No. : 16/250,959
a Region of Interest (ROI) determining unit configured to predict a position region in which a target object is to be located in a next frame of image based on an object tracking result associated with a previous frame of image (See Tsunashima Fig. 4, 104, [0039] Fig. 7, Fig. 11 S107, Fig. 13 [0100]-[0103] where described operations of setting cropping region of current frame image (dead zone region of current frame) are based on the tracking result associated with previous frame image (dead zone region of previous frame), and 
determine the position region as a target ROI corresponding to the next frame of image (See Tsunashima Fig. 4, 104, [0039] Fig. 7, Fig. 11 S107, Fig. 13 [0103] Next, the cropping region deciding unit 124 decides the cropping region in the current frame image such that the center of the dead zone region set in S163 (in the current frame image) is at the center of the cropping region (S165). ); 
a fixed storage space for buffering pixel data (See Tsunashima Fig. 4, 106, 108 [0044] storage 20); and 
a transmitting unit configured to transmit ROI information of the target ROI corresponding to the next frame of image to a camera (See Tsunashima Fig. 4, 104, [0039] Fig. 7, Fig. 11 S107, Fig. 13 [0104] Subsequently, the video cropping unit 106 generates a cropped image by cutting out the cropping region decided in S157, S165, or S169 from the current frame image (S167); See also Fig. 4, 100 [0039] The region setting unit 104 sets a cropping region in the frame image acquired by the image capturing unit 100. A cropped image is generated on the basis of the cropping region; See also Fig. 4 106 [0042]), 
wherein the apparatus is configured to output the pixel data associated with the target ROI, such that pixel data of the next frame of image may be buffered in the fixed storage space (See Tsunashima Fig. 4, 106, 108 [0044 ]” .. the communication unit 108 transmits, to the storage 20.. the plurality of cropped images generated by the plurality of video cropping units 106..” where storage 20 may store the next frame also).
Tsunashima does not explicitly disclose a fixed storage space for buffering pixel data of one frame of image.
	Matsuo teaches a fixed storage space for buffering pixel data of one frame of image; and 
See Matsuo [0068] The frame buffer 122 is composed by a large-capacity semiconductor memory such as SDRAM, and records the image data corrected by the signal processing unit 121. The frame buffer 122 can store the image data for one frame or a couple of frames.

wherein the apparatus is configured to output the pixel data associated with the target ROI from the fixed storage space, such that pixel data of the next frame of image may be buffered in the fixed storage space
See Matsuo [0092] And thereby, the image is compressed in the encoding unit 125 and recorded in the storage device 160. Moreover, in taking a moving picture, a through image during the shooting is displayed on the display apparatus 140

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include buffer the pixel data of the current frame of image as taught by Matsuo, in order to encode each region in an image in a different image quality (Matsuo [0002]).


receiving pixel data of a target ROI corresponding to a current frame of image from the camera;
See Matsuo Fig. 10 [0110] “The motion detection unit 129 detects a position of a specified object and outputs the detected position to the ROI region setting unit 123”
performing an object detection on the pixel data of the target ROI corresponding to the current frame of image, to obtain an object detection result associated with the current frame of image;
See Matsuo Fig. 10 [0111] “motion detection unit 129 detects a motion vector by comparing the reference image with the current frame image”
	and  determining an object tracking result associated with the current frame of image based on the object detection result associated with the current frame of image and the object tracking result associated with the previous frame of image.  
See Matsuo Fig. 10 [0112] “..the motion detection unit 129 compares the current frame with a previous frame, for instance, an immediately preceding frame, and detects the motion vector of the object…”
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include buffer the pixel data of the current frame of image as taught by Matsuo, in order to encode each region in an image in a different image quality (Matsuo [0002]).

Allowable Subject Matter
Claims 1, 2, 7, 8, 13 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1, 2, 7, 8, 13 and 15 incorporate allowable subject matter from previous claims 3, 4, 9, 10, 14 and 16 (now canceled).  Claims 1, 2, 7, 8, 13 and 15 are allowed for the same reasons as indicated in the office action dated 9/24/2020.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/Examiner, Art Unit 2647


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649